                          IN THE UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF GEORGIA
                                     MACON DIVISION


    YONAH EL,                                          )
                                                       )
                  Plaintiff,                           )
                                                       )
          v.                                           )   CIVIL ACTION NO. 5:19-CV-74 (MTT)
                                                       )
                                                       )
    Governor BRIAN KEMP, et al.,                       )
                                                       )
                                                       )
                  Defendants.                          )
                                                       )

                                                 ORDER

         Plaintiff Yonah El filed a pro se complaint (Doc. 1), and a motion to proceed in

forma pauperis (“IFP”) (Doc. 2). The Court previously granted his motion to proceed

IFP and ordered him to amend his complaint to clarify his allegations. 1 Doc. 6. The

Court has reviewed the amended complaint pursuant to 28 U.S.C. § 1915(e)(2)(B). For

the following reasons, El’s Fourth Amendment claim against Defendant Christopher

Thomas Lee is allowed to proceed, and his remaining claims are DISMISSED.

                                   I. FACTUAL ALLEGATIONS 2

         On May 24, 2018, El, an African-American male, was a passenger in Pamela R.

Stanescu’s vehicle. Doc. 12 at 2. While driving, Stanescu “dozed off behind the wheel


1 El failed to amend his complaint, and the Court ordered him to show cause for his failure to comply with
the Court’s order. Docs. 6; 10. The Court received his response to the show cause order along with his
amended complaint. Docs. 12; 12-1. His response stated that he “was homeless, he had no job, no
income, no prospects, and was suffering from trauma as the result of his [recent] incarceration.” Doc. 12-
1 at 1. The Court finds that El showed sufficient cause for his failure to comply with the Court’s order and
will thus consider his amended complaint.

2 At the frivolity review stage, “all well-pleaded facts are accepted as true, and the reasonable inferences
therefrom are construed in the light most favorable to the plaintiff.” Garfield v. NDC Health Corp., 466
F.3d 1255, 1261 (11th Cir. 2006) (explaining the standard of Fed. R. Civ. P. 12(b)(6)) (quotation marks
and citation omitted); Mitchell v. Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997) (stating that frivolity
review under 28 U.S.C. § 1915(e)(2)(B) is governed by the same standard as Fed. R. Civ. P. 12(b)(6)).
and almost lost control of the car.” Id. She then pulled into a parking lot for El to drive.

Id. As they were switching seats, a Warner Robins police car drove past them slowly.

Id. Shortly after merging back into traffic and while obeying the speed limit, El passed

the same police car that was parked on the side of the road. Id. at 3. The police car

immediately started following El and flashing its lights, and El pulled over. Id.

       Lee then “approached the vehicle on the driver’s side and asked where they

were coming from.” Id. El, believing that he was being racially “profiled,” refused to

answer, but Stanescu replied that they “had left Atlanta earlier that day and [were]

traveling to her home in Warner Robins.” Id. Lee then asked El for identification, and El

asked Lee if he was under arrest, to which he replied, “No.” Id. El then asked Lee if he

was “free to go,” and, again, Lee replied, “No.” Id.

       At this point, El believed he was under arrest because of Lee’s response and

three Warner Robins police cars blocking him. Id. El then asked Lee if he could call his

attorney. Id. Again, Lee replied, “No,” and further explained that this was an

investigatory stop. Id. El responded, “You are investigating me, so I have a [Fifth]

Amendment right to remain silent, and if you wish to ask me any questions, I will call my

attorney and have him mediate the conversation.” Id. (emphasis in original). Lee,

again, asked El for his identification and told him that if he refused, he would be

arrested. Id. at 4. El, again, refused and instead “showed [Lee] the highlighted portions

in his pocket Constitution of the appropriate amendments.” Id. Lee, again, asked for

identification, and El “tried to explain the constitutional issues involved and again offered

to contact his attorney to medicate [sic] the conversation.” Id. Lee then arrested El. Id.

       John Doe 1 assisted Lee with searching El. Id. Lee told El that he was being

arrested for obstruction and then added speeding “as an afterthought.” Id. El then

                                             -2-
asked Lee to show him the “read-out of the speed he had been traveling,” but Lee

declined. Id. El was taken to the Warner Robins Police Department (“WRPD”), and he

asked to go before a magistrate judge before being processed because he believed his

arrest was unconstitutional. Id. WRPD refused. Id. El was then taken to the Houston

County Detention Center (“HCDC”) where he again asked to go before a magistrate

judge before being processed. Id. “Eventually, Plaintiff was taken before someone who

said they were not there to adjudicate the matter but only to set bail. Plaintiff stated he

did not understand and wanted to see a real judge.” Id.

       The following week, El was arraigned by Judge Jason Ashford where he

“challenged the jurisdiction of a state court to adjudicate the case, as a federal question

was involved,” but the “judge denied the challenge.” Id. After reading the charge,

Judge Ashford asked El how he wanted to plead. Id. at 5. El “stated that there was no

complaining witness present, and he could not rebut an unstated presentment, therefore

he could not enter a plea at this time. Judge Ashford stated that he would enter a plea

of not guilty on the Plaintiff’s behalf. The Plaintiff objected vociferously, and stated that

entering a plea was his job or that of his attorney.” Id. The Plaintiff was then taken out

of the courtroom and returned to HCDC for five weeks until he made bond. Id.

       During voir dire, El requested a continuance because he had no motions hearing

and had not seen the discovery material. Id. Judge Ashford told him it was “too late”

but that he could “look at the discovery material in the Prosecutor’s office during lunch.”

Id. After reviewing the documents, El complained to Judge Ashford that he had never

been given discovery materials and was thus unable to call or subpoena rebuttal

witnesses. Id. Judge Ashford ignored El’s complaints and proceeded with the trial. Id.



                                             -3-
       During the trial, the prosecution misrepresented documents. Id. El objected, and

Judge Ashford overruled him. Id. El proceeded to make multiple objections throughout

the prosecution’s case, which were all overruled. Id. When Lee was called to the

stand, Lee stated that El told him that he was a “sovereign citizen” and “did not need a

license to drive” when Lee stopped him for speeding on May 24. Id. The tape from

Lee’s body cam was then played for the jury, and El claims that the tape “confirmed that

the Plaintiff never said that he would not give the officer his ID, but instead had

exercised his [Fifth] and [Sixth] Amendment constitutional rights. The Plaintiff used

Officer Lee’s body cam to confirm that Officer Lee had perjured himself when he said

the Plaintiff had said that he was a sovereign citizen and a fellow traveler and that he

did not need a license to drive.” Id. On cross-examination, El asked Lee if he had any

proof “other than his word” that Lee was speeding, and Lee said he did not. Id. At the

end of the trial, Judge Ashford did not allow El to use legal arguments in his closing

argument and did not instruct the jury regarding Lee’s false testimony. Id. at 6. The jury

found El guilty of obstruction and two traffic offenses. Id.

       During his sentencing, El “beseeched Judge Ashford that, based on his age and

his back injury which requires the Plaintiff to use morphine, to wear a back brace, and to

sleep on [a] special bed, and given the low level of his misdemeanor, that a jail

sentence would be cruel punishment, and requested probation. . . . The Plaintiff also

explained he was in the process of setting up a Youth Financial Literacy Program. . . .”

Id. Judge Ashford sentenced El to six months in prison “with no good time” and three

years of probation, plus court fees and fines. Id.

       While serving at HCDC, El was given “no access to documents for filing an

appeal,” but was ultimately able to file one. Id. El claims that Judge Ashford “sat on the

                                             -4-
appeal for 30 days and never responded to the Plaintiff,” even though El contacted his

chambers “several times.” Id. Judge Ashford denied El’s appeal without stating why.

Id. El then filed an appeal with the Georgia Court of Appeals, and the prosecutor

challenged it, “stating the timeline had expired.” Id. El claims that the initial appeal was

filed in a timely manner, but “Judge Ashford’s action of sitting on the appeal for 30 days

ran out the clock.” Id. The Court of Appeals then “instructed the Plaintiff that though

they could not hear the case, there was a process in place to force Judge Ashford to

forward the information to the superior court for review. By the time this information had

been fully divulged to the Plaintiff, he had two weeks remaining on his sentence.” Id. El

ultimately chose not to file an appeal. Id.

        El then filed his complaint with the Court, alleging that his Fourth, Fifth, and Sixth

Amendment rights were violated by Lee, John Doe 1, and John Doe 2; that Lee, John

Doe 1, and John Doe 2 violated 18 U.S.C. § 241 and § 242; that WRPD and Warner

Robins Chief of Police Brett Evans are “co-conspirators and party to the suit;” that he

was denied access to legal materials at HCDC; that he was denied “access to an

absentee ballot” at HCDC; that his Fourth Amendment rights were violated when his

“numerous books and $24.18 in cash” were seized at HCDC; and that “Probation Officer

S[.] McClendon of CSRA . . . became a co-conspirator to violate the Plaintiff’s

constitutional rights under 18 USC 241 and 18 USC 242 by using false, erroneous and

misleading information to secure an illegal arrest warrant against the Plaintiff on April

25, 2019. . . .” Id. at 1-2, 6. 3 El states that after he filed his complaint, he was, again,



3 Sections 241 and 242 of Title 18 of the United States Code are criminal statutes. A private citizen has
no standing to bring a criminal action against another. Otero v. U.S. Atty. Gen., 832 F.2d 141, 141 (1987)
(citing Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973)). Accordingly, those claims brought under
these statutes will not be considered.

                                                   -5-
“incarcerated in Houston County, [and] he is faced with the same situation regarding

lack of access to legal information, material, etc.” Id. at 6-7. El seeks $470 million in

damages. Id. at 7.

                                     II. DISCUSSION

       When a litigant is allowed to proceed IFP, the Court screens the complaint in

accordance with § 1915(e)(2)(B), which is not restricted to prisoner complaints. Troville

v. Venz, 303 F.3d 1256, 1260 (11th Cir. 2002) (stating that the district court could

dismiss complaint of a nonprisoner proceeding IFP under § 1915(e)(2)(B)(ii)); Mitchell v.

Farcass, 112 F.3d 1483, 1491 n.1 (11th Cir. 1997) (Lay, J. concurring) (stating that §

1915(e) “applies to all IFP litigants—prisons who pay fees on an installment basis,

prisoners who pay nothing, and nonprisoners in both categories”). Section

1915(e)(2)(B) requires a federal court to dismiss a complaint that is: (1) “frivolous,

malicious, or fails to state a claim upon which relief may be granted[;]” or (2) “seeks

monetary relief from a defendant who is immune from such relief.”

       A claim is frivolous when it appears from the face of the complaint that the factual

allegations are “clearly baseless” or that the legal theories are “indisputably meritless.”

Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993) (citations omitted). A complaint

fails to state a claim when it does not include “enough factual matter (taken as true)” to

“give the defendant fair notice of what the . . . claim is and the grounds upon which it

rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-56 (2007) (noting that

“[f]actual allegations must be enough to raise a right to relief above the speculative

level,” and that the complaint “must contain something more . . . than . . . a statement of

facts that merely creates a suspicion [of] a legally cognizable right of action”) (internal

quotations and citations omitted); see also Ashcroft v. Iqbal, 556 U.S. 662, 667 (2009)

                                             -6-
(explaining that “threadbare recitals of the elements of a cause of action, supported by

mere conclusory statements, do not suffice”).

       In making the above determinations, all factual allegations in the complaint must

be viewed as true. Brown v. Johnson, 387 F.3d 1344, 1347 (11th Cir. 2004). Moreover,

“[p]ro se pleadings are held to a less stringent standard than pleadings drafted by

attorneys and will, therefore, be liberally construed.” Tannenbaum v. United States, 148

F.3d 1262, 1263 (11th Cir. 1998).

       To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must allege that (1)

an act or omission deprived him of a right, privilege, or immunity secured by the

Constitution or a statute of the United States; and (2) the act or omission was committed

by a person acting under color of state law. Hale v. Tallapoosa Cty., 50 F.3d 1579,

1581 (11th Cir. 1995). If a litigant cannot satisfy these requirements, or fails to provide

factual allegations in support of his claim or claims, then the complaint is subject to

dismissal. See Chappell v. Rich, 340 F.3d 1279, 1282-84 (11th Cir. 2003) (affirming the

district court’s dismissal of a § 1983 complaint because the plaintiff’s factual allegations

were insufficient to support the alleged constitutional violation).

       A. WRPD and HCDC

       Pursuant to Federal Rule of Civil Procedure 17(b), the “capacity to sue or be

sued” is determined “by the law of the state where the court is located.” Thus, Georgia

law controls this issue. The Georgia Supreme Court has explained that there are only

three classes of legal entities: “(1) natural persons; (2) an artificial person (a

corporation); and (3) such quasi-artificial person as the law recognizes as being capable

to sue.” Ga. Insurers Insolvency Pool v. Elbert Cty., 258 Ga. 317, 319, 368 S.E.2d 500,

501 (1988) (quotation marks and citation omitted). WRPD and HCDC fall into none of

                                              -7-
these categories. To the contrary, courts have recognized that county detention

facilities, police departments, and sheriff’s departments are not legal entities subject to

suit or liability under § 1983. See Dean v. Barber, 951 F.2d 1210, 1214 (11th Cir. 1992)

(advising that “sheriff’s departments and police departments are not usually considered

legal entities subject to suit”). In light of the foregoing, the Court concludes that El’s

claims against WRPD and HCDC must be DISMISSED with prejudice.

       B. John Doe 1 and 2

       “As a general matter, fictitious party pleading is not permitted in federal court.

[The Court has] created a limited exception to this rule when the plaintiff’s description of

the defendant is so specific as to be ‘at the very worst, surplusage.’” Richardson v.

Johnson, 598 F.3d 734, 738 (11th Cir. 2010) (quoting Dean, 951 F.2d at 1215-16). In

other words, the plaintiff’s description of the defendant must be specific and adequate

enough to allow the defendant to be served with process. Dean, 951 F.2d at 1216

(citations omitted). In the present case, the Court has no way of identifying and serving

John Doe 1 and 2. Accordingly, John Doe 1 and 2 are DISMISSED without

prejudice. 4

       C. Evans and Talton

       To the extent that El seeks to hold Evans and Talton liable for the actions of their

employees at WRPD and HCDC, the Eleventh Circuit has held that a plaintiff cannot

prevail under § 1983 based on respondeat superior. Rogers v. Evans, 792 F.2d 1052,

1058 (11th Cir. 1986) (citations omitted); H.C. by Hewett v. Jarrard, 786 F.2d 1080,

1086 (11th Cir. 1986) (citation omitted). Instead, El must show that the supervisor



4El may move to amend his complaint if and when he discovers the identities of John Doe 1 and 2. El
should, however, keep in mind any applicable statute of limitations.
                                                 -8-
personally participated in the alleged constitutional violation or that there is a causal

connection, or an affirmative link, between the actions of the supervising official and the

alleged constitutional deprivation. H.C. by Hewett, 786 F.2d at 1086-87; Gilmere v. City

of Atlanta, 774 F.2d 1495, 1504 (11th Cir. 1985). To allege an affirmative link, El must

allege one of the following: (1) personal participation; (2) “a history of widespread abuse

[that] puts the responsible supervisor on notice of the need to correct the alleged

deprivation, and he fails to do so[;]” (3) “a supervisor’s custom or policy [that] results in

deliberate indifference to constitutional rights[;]” or (4) the “facts support an inference

that the supervisor directed the subordinates to act unlawfully or knew that the

subordinates would act unlawfully and failed to stop them from doing so.” Cottone v.

Jenne, 326 F.3d 1352, 1360 (11th Cir. 2003) (quotation marks and citations omitted).

        El has not alleged any facts indicating personal participation by Evans or Talton

or any widespread abuse “sufficient to notify supervising officials [that the abuse is]

obvious, flagrant, rampant and of continued duration, rather than isolated occurrences.”

Brown v. Crawford, 906 F.2d 667, 671 (11th Cir. 1990). El has also not alleged that

Evans’ and Talton’s customs or policies resulted in any constitutional violations.

Furthermore, the isolated misconduct alleged by El cannot be called a “pattern.” See

Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1330 (11th Cir. 2015).

Accordingly, El’s claims against Evans and Talton—specifically those regarding

responsibility for Lee and John Doe 1 and 2’s conspiracy and HCDC employees

denying El his right to vote, unlawfully seizing El’s books and money, and denying El

access to legal materials—are DISMISSED without prejudice. 5


5 El has also alleged a conspiracy between Lee and other Defendants, including Evans, to deprive him of
his Fourth, Fifth, and Sixth Amendment rights. “To allege a civil conspiracy, [El] must cite facts allowing
for the reasonable inference that an agreement existed between [the Defendants] to do an unlawful act
                                                    -9-
        D. McClendon

        El alleges that on April 25, 2019, he was arrested again, this time based on

“false, erroneous, and misleading information” provided by McClendon to secure an

arrest warrant. Doc. 12 at 2. El also claims that the officers needed a search warrant to

enter a third party’s residence to arrest him. Id.

        To properly join defendants and claims under Federal Rule of Civil Procedure

20(a)(2), the plaintiff must establish that he is asserting a right to relief against them

“jointly, severally, or in the alternative with respect to or arising out of the same

transaction, occurrence, or series of transactions and occurrences,” and that “any

question of law or fact common to all defendants will arise in the action.” Failure to

comply with the Federal Rules warrants dismissal. Fed. R. Civ. P. 41(b). The Eleventh

Circuit applies the “logical relationship” test to determine whether claims arise from the

same transaction or occurrence for joinder purposes. See, e.g., Republic Health Corp.

v. Lifemark Hosp. Corp. of Fla., 755 F.2d 1453, 1455 (11th Cir. 1985). “Under this test,

there is a logical relationship when the same operative facts serve as the basis of both

claims or the aggregate core of facts upon which the claim rests activates additional

legal rights, otherwise dormant, in the defendant.” Id. (quotation marks omitted).

        El’s short, vague claim against McClendon regarding his April 2019 arrest by

unknown and unidentified officers and his claims outlined regarding his May 2018 arrest



(or a lawful act by unlawful means), that some overt act was done in furtherance of the conspiracy, and
that [the Plaintiff] was harmed as a result.” Marjam Supply Co. of Fla., LLC v. Pliteq, Inc., 2016 WL
11501768, at *5 (S.D. Fla. 2016) (internal quotation marks and citations omitted) (emphasis added).
Because El offers only conclusions and no facts alleging neither a causal connection nor specific actions
taken by Evans, he fails to plausibly allege a conspiracy claim. Weiland v. Palm Beach Cty. Sherriff’s
Office, 792 F.3d 1313, 1322 (11th Cir. 2015); Westley v. Alberto, 703 F. App’x 727, 732 (11th Cir. 2017)
(dismissing a complaint because it did not identify the specific actions taken by individual defendants who
allegedly “conspired, perpetrated and conducted unlawful . . . acts”). Accordingly, El’s conspiracy claims
against those Defendants are DISMISSED without prejudice.

                                                   -10-
by Lee and John Doe 1 are not logically related because they do not rest on the same

operative facts. The arrests occurred almost one year apart, and El has provided no

details regarding his 2019 arrest. When two sets of claims function independently of

one another, joinder is not appropriate. Fed. R. Civ. P. 20(a)(2)(A); see also Skillern v.

Ga. Dep’t of Corr. Comm’r, 379 Fed. App’x 859, 860 (11th Cir. 2010) (holding that more

than a minimal connection between a series of different transactions or occurrences

must exist before joinder is proper). Accordingly, El’s claim against McClendon is

DISMISSED without prejudice. 6

        E. Lee

            1. Sixth Amendment

        The Sixth Amendment guarantees criminal defendants the right to an attorney.

El claims that Lee violated his Sixth Amendment right when he refused to allow El to call

his attorney while he was questioning him before his arrest. Doc. 12 at 3-4. But a

person’s Sixth Amendment right “does not attach until a prosecution is commenced.”

Rothgery v. Gillespie Cty., Tex., 554 U.S. 191, 198 (2008) (quotation marks and

citations omitted). In other words, the right does not attach before the defendant is

arrested. See, e.g., id. Accordingly, El’s Sixth Amendment claim against Lee is

DISMISSED without prejudice.

            2. Fifth Amendment

        The Fifth Amendment prohibits only compelled disclosures that the witness

reasonably believes could be used in a criminal prosecution. Kastigar v. United States,


6 While the Court could potentially attempt to add or drop parties or sever any claims against a party to
remedy this misjoinder, see Fed. R. Civ. P. 21, it is not incumbent upon the Court to re-write El’s
complaint so that it complies with the Federal Rules. See GJR Invs., Inc. v. Cty. of Escambia, 132 F.3d
1359, 1369 (11th Cir. 1998) (holding that while “[c]ourts do and should show a leniency to pro se litigants
not enjoyed by those with the benefit of a legal education,” a court may not “serve as de facto counsel for
a party” or “rewrite an otherwise deficient pleading in order to sustain an action”).
                                                   -11-
406 U.S. 441, 445 (1972). Refusal to disclose one’s identity to police—whether during

a lawful or unlawful investigatory stop—must be based on an “articulated real and

appreciable fear that his name would be used to incriminate him, or that it would furnish

evidence needed to prosecute him.” Hiibel v. Sixth Judicial Dist. Court of Nev.,

Humboldt Cty., 542 U.S. 177, 190 (2004) (quotation marks and citation omitted).

Refusal to offer identification only because one thinks his name is “none of the officer’s

business” is not protected by the Fifth Amendment, as the Fifth Amendment does not

override O.C.G.A. § 16-11-36(b) 7 “absent a reasonable belief that the disclosure would

tend to incriminate him.” Id. at 190-91. El alleges that “he was being profiled” by Lee

and thus chose not to answer Lee’s questions regarding his identity. Doc. 12 at 3. El

has not alleged that he believed “his name would be used to incriminate him, or that it

would furnish evidence needed to prosecute him.” Accordingly, El’s Fifth Amendment

compelled disclosure claim against Lee is DISMISSED without prejudice.

               3. Fourth Amendment

          False arrest claims brought under § 1983 and the Fourth Amendment provide

recovery of damages between the time of arrest or seizure and the issuance of legal

process. Wallace v. Kato, 549 U.S. 384, 390 (2007). The Eleventh Circuit has held that

“because an illegal . . . arrest may be followed by a valid conviction, a successful § 1983

action for Fourth Amendment search and seizure violations does not necessarily imply

the invalidity of a conviction. 8 El claims Lee violated his Fourth Amendment right when

he pulled him over and questioned him without cause. Construed liberally and in the




7   O.C.G.A. § 16-11-36(b) prohibits a person from refusing to identify himself to police.

8As a result, Heck [v. Humphrey, 512 U.S. 477 (1994)] does not generally bar such claims.” Hughes v.
Lott, 350 F.3d 1157, 1160 (11th Cir. 2003); Wallace v. Smith, 145 F. App’x 300, 301 (11th Cir. 2005).
                                                      -12-
light most favorable to El, his Fourth Amendment false arrest claim against Lee passes

muster under § 1915(e)(2)(B) and shall go forward.

                                  III. CONCLUSION

      Pursuant to 28 U.S.C. § 1915 and for the reasons set forth above, El’s Fourth

Amendment claim against Lee shall go forward. Accordingly, the Court ORDERS

service on Lee by the United States Marshals Service. El’s remaining claims are

DISMISSED, and the remaining Defendants are TERMINATED as parties to this action.

      SO ORDERED, this 15th day of October, 2019.

                                        S/ Marc T. Treadwell
                                        MARC T. TREADWELL, JUDGE
                                        UNITED STATES DISTRICT COURT




                                         -13-
